     Case 1:19-cv-00204 Document 19 Filed 08/18/20 Page 1 of 3 PageID #: 2527



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

ESTEL D. OWENS,

        Plaintiff,

v.                                            CIVIL ACTION NO. 1:19-00204

ANDREW SAUL, Commissioner of the
Social Security Administration,

        Defendant.


                        MEMORANDUM OPINION AND ORDER

        By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Findings and Recommendation on April 17, 2020, in

which she recommended that the court grant plaintiff’s motion

for judgment on the pleadings, (ECF No. 15), to the extent that

it requests remand of the Commissioner’s decision pursuant to

sentence four of 42 U.S.C. § 405(g); deny defendant’s request to

affirm the decision of the Commissioner, (ECF No. 17); reverse

the final decision of the Commissioner; remand this matter

pursuant to sentence four of 42 U.S.C. § 405(g) for further

administrative proceedings consistent with this PF&R; and

dismiss this case, with prejudice, and remove it from the

court’s active docket.        (ECF No. 18.)
  Case 1:19-cv-00204 Document 19 Filed 08/18/20 Page 2 of 3 PageID #: 2528



     In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.       The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.           Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

     Objections to the Proposed Findings and Recommendation were

due by May 1, 2020.     Neither party filed any objections to the

Magistrate Judge’s Findings and Recommendation.          Accordingly,

the court adopts the Finding and Recommendation of Magistrate

Judge Eifert as follows:

     1.    Plaintiff’s motion for judgment on the pleadings, (ECF

           No. 15), to the extent that it requests remand of the

           Commissioner’s decision pursuant to sentence four of

           42 U.S.C. § 405(g), is GRANTED;

     2.    Defendant’s request to affirm the decision of the

           Commissioner, (ECF No. 17), is DENIED;

     3.    The final decision of the Commissioner is REVERSED;

     4.    This matter is REMANDED pursuant to sentence four of

           42 U.S.C. § 405(g) for further administrative

           proceedings consistent with this Order and the adopted

           PF&R;

     5.    This action is DISMISSED with prejudice; and
                                     2
  Case 1:19-cv-00204 Document 19 Filed 08/18/20 Page 3 of 3 PageID #: 2529



     6.    The Clerk is directed to remove this case from the

           court’s active docket.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 18th day of August, 2020.

                                   ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     3
